 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                      EASTERN DISTRICT OF CALIFORNIA
 7

 8    MICHAEL TENORIO, individually and on               Case No. 1:19-cv-00752-LJO-EPG
      behalf of all employees similarly situated,
 9                                                       AMENDED ORDER RE: STIPULATED
                         Plaintiff,                      REQUEST FOR DISMISSAL WITHOUT
10                                                       PREJUDICE
              v.
11
      STANISLAUS COUNTY COMMUNITY                        (ECF No. 19)
12    SERVICES AGENCY, CALIFORNIA
      DEPARTMENT OF SOCIAL SERVICES,
13    and DOES 1 through 50, inclusive,

14                       Defendants.

15

16          Plaintiff, Michael Tenorio, and Defendant, Stanislaus County, which is named in the

17    Amended Complaint as Stanislaus County Community Services Agency (ECF No. 10), have

18    filed a stipulation to dismiss the action without prejudice. (ECF No. 19.) In light of the

19    stipulation, and the previous voluntary dismissal of the other named defendant in this action,

20    California Department of Social Services (ECF Nos. 17, 18), the case has ended and is

21    dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111

22    F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to

23    close this case.

24
     IT IS SO ORDERED.
25

26      Dated:     September 3, 2019                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
